                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
         Plaintiff,                             )
                                                )
              v.                                )      Criminal Action No.
                                                )      4:19-cr-04-01-DGK
ANTHONY J. FIKES,                               )
                                                )
         Defendant.                             )

                            ACCEPTANCE OF PLEA OF GUILTY
                             AND ADJUDICATION OF GUILT

         Pursuant to the Report and Recommendation of United States Magistrate Judge Lajuana

M. Counts (Doc. 22), to which no objection has been filed, Defendant’s plea of guilty is accepted.

Defendant is adjudged guilty of such offense. Sentencing will be set by subsequent order of the

Court.

         IT IS SO ORDERED.

Date:     October 4, 2019                            /s/ Greg Kays
                                                    GREG KAYS, JUDGE
                                                    UNITED STATES DISTRICT COURT
